ORDER
It is ORDERED that the composition of the Court’s Rules Advisory Committee is changed as follows:
Ronald L. Smith, Esq., is designated as Chair, vice J. Michael Hannon, Esq., for a term ending November 6, 2002.
Robert F. Comeau, Esq., is appointed as a member of the Committee vice J. Michael Hannon, Esq.
DATED: November 16, 2000.
BY THE COURT:
KENNETH B. KRAMER Chief Judge

NOTICE: Court rules and related materials supplied by the courts are included. Since all rules and amendments may not have been supplied, the clerk of the appropriate court should be consulted to determine the current rules.